GILDERSLEEVE, P. J.
Defendant is a corporation carrying on a safe deposit business. If was installing vaults at Maiden Lane and Broadway, and had a contract with plaintiff’s assignor, who was to do the work. This contract provided, among other things, that defendant, or its architects, should procure the necessary licenses and permits. The purpose of certain alterations to be done in the work was to enable defendant to give to its depositors direct access from Broadway down a flight of steps to its main offices. That part of the work had been completed, but there was no railing along Broadway to protect the public from falling into the wellhole caused by the construction of the stairs. The police then interfered and prohibited the continuance of the work and the use of the staircase. There was only one way out of the difficulty, which was to procure a permit from the board of aldermen for the construction of the railing, which was not within the original permit. The defendant’s secretary was mdnaging for defendant the work in question, and, at his request, *968plaintiff’s assignor hired a lawyer “to procure a draft of a proposed resolution of the board of aldermen, giving defendant permission to erect an iron railing within the stoop lines at the head of the stair-, case leading to the basement of 170 Broadway, as a safeguard for persons traveling the street at that point.”
Relying on the authority of defendant’s secretary and manager and upon his promise that defendant would pay the expenses, plaintiff’s assignor so hired a lawyer, requesting him “to examine the law with respect to such matter, and to present the resolution to the board of aldermen, and to see various aldermen and explain to them the reasons and necessity for favorable action on said resolution, and to explain its purport to the mayor so that it would meet with his approval.” These services the lawyer successfully performed and charged therefor $300. Defendant took full advantage of the permit and resolution and put up its railing, but refused to reimburse plaintiff’s assignor for the fee of the said lawyer. There is no evidence, nor any insinuation, that the lawyer in any way or manner used improper methods to obtain the permit, while the permit itself was proper and necessary in the interests of the general public.
The judgment is right, and should'be affirmed, with costs.
Judgment affirmed, with costs.
SEABURY, J., concurs.